DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks, Arguments and Amendments filed August 27, 2021.
3. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution history; 
Reviewing and searching the amendments made on August 27, 2021;   
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 31-16 and 49-51 (renumbered to 1-9) are allowed.  
Reasons for Allowable
4. The following is the Examiner's statement of reasons for allowance:
The non-final rejections submitted May 25, 2021 was made under 35 U.S.C. § 103 as mainly being unpatentable over 
Khusial et al.: “CACHING OF WEB SERVICE REQUESTS”, (U.S. Patent Application Publication U.S. 20070174420 A1, filed January 24, 2006 and published July 26, 2007, hereafter “Khusial”), in view of 
TENGLI et al.: “APPROACHES FOR THE UNSUPERVISED CREATION OF STRUCTURAL TEMPLATES FOR ELECTRONIC DOCUMENTS”, (U.S. Patent Application Publication U.S. 20090006614 A1, filed December 30, 2008 and published July 1, 2010, hereafter “TENGLI”).
In a response, with respect to the above rejections, concerning rejections made to claims 31-36, the Applicant argued, in the Remarks, Arguments, and Amendments filed August 27, 2021, that 
“According to Khusial, at ,i 100, the web service controller 330 (of the web service server 300) calls a mapping component that converts the requestor's request into two sets of name value pairs - i.e., the first set of name-value pairs is used by the legacy API to execute the legacy application and the second set of name-value pairs is used by the web service server's response building engine 370 to generate the XML response that is transmitted to the requestor 310. According to Khusial, the response (including both static and dynamic portions) is generated by the web service server 300 before the response is transmitted by the web service server 300 to the client requester 310. Khusial lacks any disclosure of optimizing the data transmission from its web service server 300 to its client requestor 310. ”, and the Applicant continued to argued that 
“”Even assuming for the sake of discussion only that Tengli's level of correlation in clustered document structures could be considered to be a "correlation value," it is not the same as the claimed correlation value. Tengli's "correlation value" is used to 
In stark contrast, the claimed correlation value is included in both the claimed data document and the claimed template document.””

A further review of the rejections and the claims, in view of the prosecution histories of the application, and the results of update searches on the amended subject matters, the Examiner was persuaded that the Applicant’s above arguments are of merits and the Examiner is further specifically persuaded that the below features related to data interchange, and optimizing of such data interchange:
“transmitting, by a computing device via an electronic communications network, a web service client application request for web service application data;
receiving, by the computing device via the electronic communications network, a data document comprising information to determine a value portion of each name-value pair of a plurality of name-value pairs identifying the web service application data, 
the data document further comprising a correlation value to be used in identifying a template document to be used with the data document to generate an original document for use by the web service client application, 
the template document comprising information to determine the name portion of each name-value pair of the plurality;
retrieving, by the computing device, the correlation value from the received data document;
making a determination, by the computing device, whether the template document containing the correlation value is available in the computing device's local storage;
selectively retrieving, by the computing device, one of retrieving the template document from the local storage or from a remote storage location based on the determination; and
generating, by the computing device, the original document for use by the web service client application, the original document being generated using the data document and the template document.” in combination with other subject matters recited in the independent claims 31, 33 and 35 as a whole is distinctive from prior art.

With respect to the instant application, an update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discovery, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, etc.) do not fairly teach or suggest 

Claims (32 and 49-51), (34) and (36) are directly or indirectly dependent upon the independent claims 31, 33 and 35, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 31-16 and 49-51 (renumbered to 1-9) are allowed.  
Conclusions
5. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
6. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
September 8, 2021